Citation Nr: 0826558	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals, right shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Los 
Angeles, California Regional Office (RO), wherein the RO 
denied a rating in excess of 20 percent for post-operative 
residuals of the right shoulder.

In May 2008, the veteran testified at travel board hearing 
before the undersigned.  A copy of the hearing transcript has 
been associated with the claims file.  During the hearing and 
by a May 2008 statement, the veteran waived initial RO 
consideration of any evidence submitted during the hearing 
and after the case was appealed to the Board.  38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The objective evidence of record reflects the veteran's 
post-operative residuals of the right shoulder are manifested 
by pain as well as incoordination, lack of endurance and 
fatigue with repetitive use; forward flexion ranged from 80 
to 170 degrees and abduction ranged from 80 to 100 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased rating claim, section 5103(a) requires, at a 
minimum that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Dingess, supra; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence must 
be submitted by the veteran in regards to his claim for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in his possession that pertains to the claim.  The 
letter also informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment.  In a March 2006 letter, the veteran was also 
advised of how disability evaluations and effective dates are 
assigned and the type of evidence which impacts those 
determinations.  In addition, the June 2006 statement of the 
case included the rating criteria for evaluating the 
veteran's service-connected post-operative residuals of the 
right shoulder.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, a transcript from a hearing 
before the Board, service medical records, VA outpatient 
treatment reports and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
and giving testimony addressing his symptoms and the impact 
of such on his functioning and employment.  He also described 
his limitations to a VA examiner.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's post-operative residuals of the right shoulder 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202 
for recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level, rated as 20 percent 
for the major shoulder.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected post-operative residuals of the right shoulder 
warrant a rating of 50 percent or higher.  In a May 2008 
hearing before the Board, the veteran testified that his 
current right shoulder disability continued to worsen over 
time and has prevented him from obtaining certain kinds of 
employment, thereby limiting his income.  Treatment for the 
right shoulder included physical therapy, exercise, the use 
of a transcutaneous electrical nerve stimulation (TENS) 
machine, as well as taking Naproxen to relieve the pain.  The 
veteran stated that he was right handed.  He reported having 
trouble raising his arm over his head and experienced pain 
similar to a pinched nerve with motions that were below 
shoulder level.  He testified that the use of the shoulder 
and changes in the weather triggered pain.  Finally, the 
veteran stated that he did not have any dislocations of the 
right shoulder though he experienced what felt like 
subluxation.

VA outpatient treatment reports from June 2004 through June 
2008 reflect that the veteran complained of right shoulder 
pain and was assessed and diagnosed with various conditions 
including chronic right shoulder pain, right shoulder 
arthralgia and degenerative joint disease of the right 
shoulder.  He was treated with physical therapy as well as a 
TENS machine and took Naproxen for his pain.  In June 2004, 
an examination of the right shoulder reflected active range 
of motion was about 75 percent of normal with mild crepitus, 
positive impingement signs and a normal distal neuro-
circulatory status.  A June 2006 examination of the right 
shoulder revealed no tenderness, forward flexion to 90 
degrees and abduction of 80 to 90 degrees with pain.  

A June 2006 VA examination report reflects the veteran 
complained of worsening pain in the right shoulder with pain 
being constant, though he was able to function with 
medication.  Upon examination, a scar on the right shoulder 
was noted as 22 cm by 1 cm, less than 6 square inches, and 
nontender with no evidence of functional limitation.  The 
right shoulder was noted as painful with limited motion and 
crepitus.  Range of motion reflects active flexion to 80 
degrees; active flexion with pain to 80 degrees; flexion with 
movement against gravity to 80 degrees; active abduction to 
90 degrees; active abduction with pain to 90 degrees; 
abduction with movement against gravity to 90 degrees; active 
external rotation to 80 degrees; active external rotation 
with pain to 80 degrees; external rotation with movement 
against gravity to 80 degrees; active internal rotation to 70 
degrees; active internal rotation with pain to 70 degrees; 
and internal rotation with movement against gravity to 70 
degrees.  The examiner noted that regarding Deluca issues, 
the range of motion of the right shoulder was limited by 
pain, incoordination, lack of endurance and fatigue after 
repetitive use with pain having the major functional impact.  
He concluded however, that without resorting to mere 
speculation, there was no additional limitation of the joint 
in degrees.  X-rays of the right shoulder revealed 
osteoarthritic changes in the acromioclavicular and 
glenohumeral joints and degenerative/post-traumatic changes 
in the greater tuberosity of the humerus. 

In an August 2006 VA outpatient treatment report, an 
examination of the right shoulder revealed moderate 
tenderness to palpation along the bicepital tendon, 
pectoralis major, upper trapezius, anterior and medial 
deltoid.  Active range of motion reflected forward flexion to 
170 degrees, abduction to 100 degrees and full extension.  X-
rays revealed degenerative changes in the right shoulder and 
the veteran was diagnosed with degenerative joint disease of 
the right humeral head secondary to chronic dislocations.  An 
October 2006 VA outpatient treatment report also noted the 
veteran's active range of motion reflected forward flexion to 
170 degrees, abduction to 100 degrees and full extension. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's post-operative residuals of 
the right shoulder is appropriately evaluated as 20 percent 
disabling.  The objective findings of record did not reflect 
limitation of motion of the arm to 25 degrees from the side 
or to midway between the side and shoulder level that would 
warrant a rating in excess of 20 degrees under to Diagnostic 
Code 5201.  38 C.F.R. § 4.71a.  In this regard, the Board 
acknowledges that the range of motion for the right shoulder 
reflected that forward flexion ranged from 80 to 170 degrees 
and abduction ranged from 80 to 100 degrees.  Even 
considering the veteran's subjective complaints of pain and 
fatigue, the medical evidence of record did not note any 
additional limitation of motion demonstrated upon repetitive 
motion that would support an evaluation in excess of the 20 
percent presently assigned.  In fact, although the June 2006 
examiner stated that the right shoulder was limited mainly by 
pain, he noted that without resorting to speculation, there 
was no additional limitation of the joint in degrees.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the veteran's service connected disability does not reflect 
loss of the head of the humerus, nonunion or fibrous union of 
the humerus, recurrent dislocation of the shoulder, malunion 
of the humerus, impairment of the clavicle or scapula, or 
ankylosis of the scapulohumeral articulation, Diagnostic 
Codes 5200, 5202 and 5203 do not apply.  Moreover, while 
degenerative joint disease of the right shoulder was noted, 
the veteran was appropriately evaluated on the basis of 
limitation of motion as directed under Diagnostic Code 5003.  
Thus, there is no diagnostic code which provides for an 
evaluation in excess of 20 percent for the veteran's post-
operative residuals of the right shoulder based upon the 
evidence of record.  38 C.F.R. § 4.71a.

The Board also concludes that a separate evaluation for the 
scar of the right shoulder is not warranted as there is no 
evidence of instability, pain, limitation of function, or a 
deep or motion-limiting scar with an area exceeding six 
square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A rating in excess of 20 percent for post-operative residuals 
of the right shoulder is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


